                            Exhibit 1




DOCS DE225615.1 28709/001
                   Case 19-12122           Doc 16       Filed 09/30/19         Page 1 of 13



                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAV'VARE


In re:                                                            ) Chapter 11

 FOREVER 21,INC., et al.,i                                        ) Case No. 19-12122(~

                                    Debtors.                      ) (Joint Administration Requested)


      DEBTORS' MOTION SEEKING ENTRY OF AN ORDER ESTABLISHING
        A RE~~RD ~EiT~ FOR i01C;TICE ~NI3 DEL;,-D~~JN'~';2`.~~~L`IT12ES
     FOR TRADING IN CERTAIN CLAIMS AGAINST THE DEBTORS'ESTATES


         The. above-captioned debtors and debtors in possession (collectively, the "Debtors")2

respectfully state as follows in support of this motion (this "Motion"):

                                               Relief Requested

                 The Debtors seek entry of an order, substantially in the form attached hereto as

Exhibit A (the "Record Date Order"): (a) establishing the date the Court enters the Record Date

Order as the effective date (the "Record Date")for notice and sell-down procedures for trading in

certain claims against the Debtors' estates in order to preserve the Debtors' ability to formulate a




~   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
    number, include: Forever 21, Inc.(4795); Alameda Holdings, LLC (2379); Forever 21 International Holdings,
    Inc.(4904); Forever 21 Logistics, LLC(1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
    Inc.(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors'
    se►•vice address is: 3880 N. Mission Road, Los Angeles, Califoniia 90031.

    A detailed description of the Debtors and their business, and the facts and circumstances supporting the Debtors'
    chapter 11 cases, are set forth in greater detail in the Declaration ofJonathan Goulding, Chief Restructuring
    Officer of Forever 21, Inc., in Support of Chapter I1 Petitions and First Day Motions (the "First Day
    Declaration"), filed contemporaneously with the Debtors' voluntary petitions for relief filed under chapter 11 of
    title 11 of the United States Code (the "Bankruptcy Code"), on September 29, 2019 (the "Petition Date").
    Capitalized terms used but not otherwise defined in this Motion shall have the meanings given to them in the First
    Day Declaration.




KE 63946199
                  Case 19-12122          Doc 16      Filed 09/30/19       Page_ 2 of 13




plan of reorganization that maximizes the use of their Tax Attributes (as defined below); and

(b) granting related relie£3

                                        Jurisdiction and Venue

        2.      Tl1e United States Bankruptcy Court for the District of Delaware (the "Court") has

jurisdiction over this matter pursuant to 28 U.S.C. §§ 157 and 1334 and the Amended Standing

Order of Reference from the United States District Court for the District of Delaware, dated

renruary 2y, LV'1G. The seniors confirm their eanset~t, ~ursuatii tc~ i°u1e 7v"v8 of ~i~e rederal dales

of Bankruptcy Procedure (the "Bankrupted") and rule 9013-1(fj of the Local Rules of

Bankruptcy Practice and Procedure of the United States Bankruptcy Court for the District of

Delaware (the "Local Rules"), to the entry of a final order by the Court in connection with this

Motion to the extent that it is later determined that the Court, absent consent ofthe parties, cannot

enter final orders or judgments in connection herewith consistent with Article III of the United

States Constitution.

        3.      Venue is proper pursuant to 28 U.S.C. §§ 1408 and 1409.

        4.      The bases for the relief requested herein are sections 362 and 541 of title 11 of the

Bankruptcy Code.

                                                    Background

        5.      The Debtors are a specialty fashion retailer of women's and men's apparel and

accessories. As of the Petition Date, the Debtors operate 549 stores across the United States,

and 25] stores are operated internationally by non-Debtor affiliates. Of the 251 international



3   Contemporaneously with this Motion,the Debtors filed the Debtors'Motionfor Entry oflnterim and Final Orders
    (I) Approving Notification and Hearing Proceduresfor Certain Transfers ofand Declarations of Worthlessness
    with Respect to Common Stock and (II) Granting Related Relief seeking to establish notification and hearing
    procedures regarding the transfers of and declarations of worthlessness with respect to the Debtors' equity
    securities to preserve the use of their Tax Attributes.
                   Case 19-12122          Doc 16       Filed 09/30/19       Page 3 of 13



stores, 181 are owned and operated exclusively by the non-Debtor affiliates, 54 are franchises, and

16 are operated as joint ventures. The Debtors also maintain a substantial online presence, with

their e-commerce platform accounting for approximately 16 percent of all sales. In addition to the

534 stores operated under the Forever 21 brand, the Debtors formed a beauty and wellness brand,

Riley Rose, in 2017, which operates 15 stores in the United States.

       6.       On the Petition Date, each of the Debtors filed a voluntary petition for relief under

chapter 11 of the Bankruptcy Code. The Debtors have also filed a motion requesting joint

administration of these chapter 11 cases pursuant to Bankruptcy Rule 1015(b). The Debtors are

operating their business and managing their properties as debtors in possession pursuant to sections

1107(a)and 1108 ofthe Bankruptcy Code. No request for the appointment of a trustee or examiner

has been made in these chapter 11 cases and no official committees have been appointed or

designated.

                                            The Tax Attributes

        7.       The Debtors have and anticipate that they will continue to incur significant net

operating losses("NOLs")and general business credit carryforwards (the "Business Credits," and

together with NOLs and certain other tax attributes, the "Tax Attributes").4 The Debtors may

utilize the Tax Attributes to offset their future taxable income, thereby reducing their future

aggregate tax obligations. Vitally, such Tax Attributes may also be utilized by the Debtors to

offset any taxable income generated by transactions consummated during these chapter 11 cases.

The Debtors' ability to use their Tax Attributes may, however, be lost (or extremely limited) if

they experience an "ownership change" for tax purposes and are unable to take advantage of



4   The Tax Attributes include certain alternative minimum tax loss carryforwards. We do not discuss those
    cariyforwards further herein as a result of the changes to the treatment of such carryforwards in U.S. federal
    income tax legislation that was enacted in December 2017.
                 Case 19-12122        Doc 16     Filed 09/30/19      Page 4 of 13




certain favorable rules that apply to ownership changes that occur pursuant to a bankruptcy plan

of reorganization (as described more fully below). Thus, in order to protect their ability to utilitze

the Tax Attributes (and, specifically, to rely on the favorable rule described below), the Debtors

may ultimately need to seek an order (a "Sell-Down Order") requiring any persons or entities that

have acquired debt claims against the Debtors during these chapter 11 cases in such an amount

that the holders of such claims would be entitled to receive more than 4.5 percent of the equity of

the reorganized Debtors (collectively, the "Substantial Claimllolders") to sell-down their claims

below this threshold amount.

        8.     At this stage, it is too early to determine whether it is (or will be) necessary for the

Debtors to obtain aSell-Down Order. Accordingly, this Motion does not seek entry of a

Sell-Down Order. Instead, this Motion merely seeks to establish the Record Date through entry

of the proposed Record Date Order. The Record Date Order will provide notice of the Record

Date to persons and entities that trade claims against the Debtors that their claims ultimately may

be subject to sell-down. This notice will communicate: (a) that, subject to further Court order,

such creditor's claims may ultimately be subject to sell-down; and (b) the date after which

purchased claims could be subject to sell-down (i.e., on or after the Record Date). Thus,the only

purpose ofthe Record Date Order is to set and provide notice ofthe Record Date, which will serve

as a ~laceholder should the Debtors later determine that a Sell~Down Order is necessary to preserve

or protect the Tax Attributes. And, if the Debtors later determine that aSell-Down Order is

necessary,the Debtors will file a separate motion requesting entry ofa Sell-Down Order applicable

to all claims traded after the Record Date.

I.      The Significance of the Debtors' Valuable Tax Attributes.

        9.      As ofthe end ofthe 20l 8 tax year, the Debtors estimate that they have NOLs in the

amount of approximately $567.6 million and Business Credits in the amount of approximately
                                                  4
                     Case 19-12122           Doc 16       Filed 09/30/19         Page 5 of 13




$13.6 millions The Tax Attributes are potentially of significant value to the Debtors and their

estates because the Debtors can carry forward certain Tax Attributes to offset their future taxable

income in future years. In addition, such Tax Attributes may be utilized by the Debtors to offset

any taxable income generated by transactions consummated during these chapter 11 cases. Failure

to preserve such assets could cause the Debtors' estates to suffer a significant tax liability to the

detriment of stakeholder interests.

II.      Limitations on Use of the ~tax Attributes.

          10.      Sections 382 and 383 of the Internal Revenue Code of 1986, as amended

(the "IRC"), limit the amount oftaxable income that can be offset by a corporation's tax attributes

in taxable years (or portions thereofjfollowing an "ownership change." Generally, an "ownership

change" occurs if the percentage (by value) of the stock of a corporation owned by one or more

five-percent shareholders has increased by more than 50 percentage points over the lowest

percentage of stock owned by such shareholders at any time during the three-year testing period

ending on the date of the ownership change. See IRC § 382.

          11.      Although sections 382 and 383 of the IRC impose annual limitations on a

taxpayer's use of its Tax Attributes, a special provision of section 382 also provides significant

relief to a debtor if an ownership change occurs in the context of a confirmed chapter 11 plan and

certain requirements are satisfied. Under section 3820)(5) of the IRC, a debtor corporation is not

subject to the general limitation imposed by sections 382 and 383 of the IRC with respect to an

ownership change if, as a result of the transactions contemplated by a bankruptcy plan, historic



5     As is common for many retailers, the Debtors utilize anon-calendar fiscal year, which ended March 2, 2019.
      These attribute estimates are based on the Debtors' current"provision" work for the 2018 tax year and will remain
      subject to change until the tax return for the 2018 tax year is filed. Additionally, the Debtors believe that they
      have certain disallowed business interest expense under section 163Q) of the IRC.



                                                           5
                   Case 19-12122            Doc 16       Filed 09/30/19        Page 6 of 13



stockholders and/or the debtor corporation's "qualified creditors" own at least 50 percent of the

total   value     and     voting     power      of the        reorganized       debtor     corporation's      stock

(the "Section 3820)(5) Exception"). See IRC § 382(~(5)(A).~

        12.      In order to qualify for the Section 3820)(5) Exception, "qualified creditors"

(together with historic stockholders) must hold at least 50 percent of their stock immediately after

emergence to preserve the majority ofthe Tax Attributes. A key aspect ofthe "qualified creditor"

analysis is the length of time that creditors have held their claims, together with a favorable

presumption regarding that holding period that applies to certain creditors who receive less than

5 percent of the stock of a reorganized company. The Record Date Order is designed to ensure

that the Debtors preserve their ability to request Sell-Down Procedures (as defined below)if doing

so is necessary and sufficient to satisfy this "qualified creditor" rule to preserve the Tax Attributes.

        13.      If an ownership change occurred in the context of a confirmed chapter 11 plan and

the Debtors were unable to take advantage of the Section 3820)(5) Exception, sections 382 and

383 ofthe IRC would potentially significantly limit the amount of taxable income that the Debtors

could offset by their "pre-change losses" and "excess credits" in taxable years(or a portion thereof

following an "ownership change." See IRC § 382(b). The Debtors' "pre-change losses" and

"excess credits" would include the NOLs and the Business Credits.

                      Notice and Summary of Potential Sell-Down Procedures

        14.      The Debtors anticipate that they may need to seek entry of a Sell-Down Order that

will enable them to (a) determine whether the Debtors will qualify for the Section 3820)(5)



6   A "qualified creditor" is generally one who (a) has held its claim continuously since at least 18 months prior to
    the petition date or (b) has, at all times, held a claim incur►•ed in the ordinary course of the debtor's trade or
    business since tl~e claim was incurred. See IRC § 382(~(5)(E); Treas. Reg. § 1.382-9(d). For these purposes
    Treasury Regulations section 1.382-9(d)(3) permits taxpayers to treat ceirtain claim holders as always having held
    such claim if such claim holder owns less than 5 percent of the corporation's stock immediately following the
    ownership change.


                                                         i
                 Case 19-12122       Doc 16     Filed 09/30/19     Page 7 of 13



Exception and, if necessary,(b)require certain Substantial Claimholders to "sell-down" claims to

the extent necessary to allow the Debtors to qualify for the Section 3820)(5) Exception

(the "Sell-Down Procedures").

       15.     Any potential Sell-Down Procedures would require a person or entity holding an

amount of claims entitling that holder to receive more than 4.5 percent of the equity of the

reorganized Debtors (the "Threshold Amount") to provide the Debtors with limited information

such as the size ofthose holdings and the date those Holdings were acquired. 1he amount ofciaitns

held by a claimholder as of the Record Date would constitute the "Protected Amount."

Claimholders would never be required to sell down their claims below the Threshold Amount or

the Protected Amount, whichever is greater. In other words, the Sell-Down Order (if sought by

the Debtors and entered by the Court) would apply only to entities that acquire claims in excess of

the Threshold Amount after entry of the proposed Record Date Order and with full notice of the

possibility that the claims they acquire could be subject to sell-down ifthe Debtors later determine

that the Sell-Down Procedures are necessary.

        16.    If the Sell-Down Procedures prove to be necessary, the Debtors would seek to

require claimholders with claims greater than the Threshold Amount to provide updated holdings

information shortly after the date on which the Court approves a disclosure statement for a plan of

reorganization that endeavors to utilize the Section 382(C)(5) Exception. Based on the updated

holdings information, the Debtors would then determine whether it would be necessary to require

claimholders holding claims in excess of the Threshold Amount and its Protected Amount to sell

down a portion of their holdings to preserve the Tax Attributes. The Debtors would. only require

a sell-down if it were deemed appropriate for the Debtors to qualify for the Section 3820(5)

Exception, and in no event would the Debtors seek to require a claimholder to sell-down claims


                                                 7
                  Case 19-12122      Doc 16     Filed 09/30/19     Page 8 of 13



below its Protected Amount. In the event that the Debtors seek entry of a Sell-Down Order, the

Debtors would seek to provide adequate notice and opportunity for claimholders to sell down their

claims without triggering an unreasonable adverse impact on the value of such claims.

       17.     The Debtors will provide notice, substantially in the form annexed as Annex 1 to

Exhibit A attached hereto, ofthe entry ofthe proposed Record Date Order to each ofthe Debtors'

creditors (the "Record Date Order Notice"), and will supplement such notice if and when new

creditors make themselves known to the Debtors by requesting service pursuant to Bankruptcy

Rule 2002 or filing a proof of claim. The Record Date Order Notice will be provided within

eve (5) business days of the Record Date Order. Thus, entry of the proposed Record Date Order

at the early stages ofthese chapter 11 cases will provide all claimants with advance notice prior to

any opportunity to trade in claims that any claims against the Debtors purchased after entry of the

Record Date Order may ultimately be subject to the Sell-Down Procedures. As a result, if a

claimholder were required to sell down its holdings, the claimholder would have adequate notice

and opportunity to effectuate the sell-down until shortly before the Debtors consummate a plan of

reorganization.

                   The Proposed Record Date Order Is Narro~vly Tailored

        18.    Approval of the proposed Record Date Order does not constitute approval of any

Sell-Down Procedures, or even endorse the notion of Sell-Down Procedures. Moreover, the

Record Date Order will not impose a burden on any party since the Record Date Order alone—

without aSell-Down Order—will not affect the rights of any party. As stated above, the

Record Date Order merely establishes the Record Date as the effective date for any Sell-Down

Procedures established in the future, and provides notice to claimholders and claims traders that if

the Debtors eventually request and the Court ultimately approves tl~e Sell-Down Procedures, the
                   Case 19-12122           Doc 16      Filed 09/30/19        Page'9 of 13




Threshold Amounts will be measured as of the Record Date and the claimholders may be subject

to a required sell-down of any claims purchased after the Record Date.

          19.    The relief requested herein is similar to relief granted in this and other jurisdictions.

See, e.g., In ~e Achaogen, Inc., No. 19-10844(BLS)(Banlcr. D. Del. May 7, 2019)(establishing a

record date for notice and sell-down procedures); In re Windstream Holdings, Inc., No. 19-22312

(RDD)(Bankr. S.DN.Y. Feb. 28, 2019)(same); In re GenOn Energy, Inc., No. 17-33695 (DRJ)

(Bankr. S.D. Tex. Jun. 16, 2017)(same); In re SandlZidge ~'nergy, lnc., No. 16-324$ (~t~.i}

(Banl<r. S.D. Tex. May 18, 2016)(same);In ~e Penn Va. CoNp., No. 16-32395(KLP)(Bankr. E.D.

Va. May 13, 201.6)(same).

          20.    For the avoidance of doubt, entry of the Record Date Order would in no way be

deemed a determination of any kind that entry of a Sell-Down Order is necessary or warranted in

these chapter 11 cases and the Court's review of any request for entry of a Sell-Down Order would

stand on its own merits notwithstanding the Court's entry of the Record Date Order as requested

herein.

                                                Basis for Relief

I.        The Tax Attributes are Property of the Debtors' Estate.

          21.     Section 541 ofthe Bankruptcy Code provides that property ofthe estate comprises,

among other things, "all legal or equitable interests of the debtor in property as of the

commencement of the case." 11 U.S.C. § 541. The Tax Attributes are property of the Debtors'

 estates. See, e.g., Official Corvam. of Unsecured CNeditoNs v. PSS Steamship Co.(In re Prudential

Lines, Inc.), 928 F.2d 565, 573 (2d Cir. 1991) ("We hold that the right to a carryforward




 ~   Because of the voluminous nature of the orders cited herein, such orders have not been attached to this Motion.
     Copies of these orders are mailable upon request to the Debtors' proposed counsel.
                 Case 19-12122        Doc 16     Filed 09/30/19     Page 10 of 13



attributable to its ... NOL was property of [the debtor's] bankruptcy estate."), cert. denied, 502

U.S. 821 (1991);In re Delt~zAiNLines, Inc., No. OS-17923(PCB)(Bankr. S.D.N.Y. Sept. 16,2005)

(finding that NOLs are property ofthe debtors' estates); In re Forman Enters., Inc., 273 B.R. 408,

416 (Bankr. W.D. Pa. 2002)(same); In re White Metal Rolling &Stamping Cori., 222 B.R. 417,

424 (Bankr. S.D.N.Y. 1998)(same). Section 362(a)(3) of the Bankruptcy Code, moreover, stays

"any act [of an entity] to obtain possession of property of the estate or of property from the estate

or to exercise control over property ofthe estate." Because the 1ax Attributes are property of the

Debtors' estates, the Debtors have a duty to take steps to preserve them, and this Court has the

authority under section 362 of the Bankruptcy Code to enforce the automatic stay by taking steps

to restrict the transfer of claims that could jeopardize the existence of these valuable assets.

II.     The Requested Relief Is Necessary to avoid Immediate and Irreparable Harm to the
        Debtors.

        22.    Entry of the Record Date Order will not affect the rights of any party in interest;

instead, it will set and preserve the Record Date should Sell-Down Procedures eventually become

necessary to avoid the imposition of an irrevocable limitation on the Debtors' utilization of the

Tax Attributes. Whether or not the Debtors request—and the Court ultimately implements—the

Sell-Down Procedures, entry of the Record Date Order protects the Debtors' option to choose to

preserve the Tax Attributes without prejudicing any party in interest. To preserve their ability to

request and implement the Sell-Down Procedures, the Debtors seek to notify claims traders

prospectively that claims acquired after the Record Date may be subject to sell-down. Entry of

the Record Date Order• will preserve the Debtors' flexibility to seek to implement the Sell-Down

Procedures if they determine that proposing a plan of reorganization that would take advantage of

the Section 382(4)(5) Exception is in the best interest of their estates. Without the Record Date

Order fixing the Record Date on or about the commencement of these chapter 11 cases, it is


                                                  10
                 Case 19-12122        Doc 16     Filed 09/30/19       Page 11 of 13




unlikely that the Debtors would ever be able to implement the Sell-Down Procedures and thereby

avoid limitations on, and possibly the loss of, the Tax Attributes.

                        Waiver of Banka•uptcv Iaule 6004(x) and 600~i(h)

       23.     To implement the foregoing successfully, the Debtors request that the Court enter

an order providing that notice ofthe relief requested herein satisfies Bankruptcy Rule 6004(x) and

that the Debtors have established cause to exclude such relief from the 14-day stay period under

bankruptcy Ituie e004(h).

                                       Reservation of Rights

       24.     Nothing contained in this Motion or any actions taken by the Debtors pursuant to

relief granted in the Record Date Order is intended or shall be construed as: (a) an admission as

to the validity, priority, or amount of any particular claim against a Debtor entity;(b)a waiver of

the Debtors' or any other party in interest's rights to dispute any particular claim on any grounds;

(c) a promise or requirement to pay any particular claim;(d)an implication or admission that any

particular claim is of a type specified or defined in this Motion or any order granting the relief

requested by this Motion;(e) a request or authorization to assume any agreement, contract, or lease

pursuant to section 365 of the Bankruptcy Code;(~ a waiver or limitation of the Debtors' or any

other party in interest's rights under the Bankruptcy Code or any other applicable law; or (g) a

concession by the Debtors or any other party in interest that any liens (contractual, common law,

statutory, or otherwise) satisfied pursuant to this Motion are valid and the Debtors and all other

parties in interest expressly reserve their rights to contest the extent, validity, or perfection, or to

seek avoidance of all such liens. If the Court grants the relief sought herein, any payment made

pursuant to the Court's Order is not intended and should not be construed as an admission as to

the validity, priority, or amount of any particular claim or a waiver of the Debtors' or any other

party in interest's right to subsequently dispute such claim.
                                                   11
                Case 19-12122        Doc 16     Filed 09/30/19     Page 12 of 13



                                              Notice

         25.   The Debtors will provide notice of this Motion to: (a) the U.S. Trustee for the

District of Delaware;(b)the holders of the 50 largest unsecured claims against the Debtors (on ~

consolidated basis); (c)the administrative agent under the Debtors' prepetition revolving credit

facility and the Debtors' proposed debtor in possession ABL financing facility and counsel thereto;

(d)the administrative agent under the Debtors' proposed debtor in possession term loan facility

and counsel thereto; (e)counsel to certain of the t'~ebiors' iandiords; fir'} the Unified Stales

Attorney's Office for the District of Delaware; (g)the Internal Revenue Service; (h)the state

attorneys general for all states in which the Debtors conduct business; (i) counsel to certain

majority equity holders for Debtor Forever 21,Inc.; and (j) any party that requests service pursuant

to Bankruptcy Rule 2002. The Debtors submit that, in light of the nature of the relief requested,

no other or further notice need be given. The Debtors submit that, in light of the nature of the

relief requested, no other or further notice need be given.

                                        No Prior Request

         26.   No prior motion for the relief requested herein has been made to this or any other

court.



                           [RemaindeN ofpage intentionally left blank]




                                                 12
                 Case 19-12122        Doc 16     Filed 09/30/19   Page 13 of 13



        WHEREFORE, the Debtors respectfully request entry of the Record Date Order,

substantially in the form attached hereto as Exhibit A,(a) granting the relief requested herein and

(b) granting such other relief as is just and proper.

Dated: September 30, 2019              /s/Laura Davis Jones
Wilmington, Delaware                   Laura Davis Jones(DE Bar No. 2436)
                                       James E. O'Neill(DE Bar No. 4042)
                                       Timothy P. Cairns(DE Bar No. 4228)
                                       PACHULSKI STANG ZIEHL &JONES LLP
                                       919 North Market Street, 17th Floor
                                       P.O. Box 8705
                                       Wilmington, Delaware 19899-8705 (Courier 19801)
                                       Telephone: (302)652-4100
                                       Facsimile:    (302)652-4400
                                       Email:        ljones@pszjlaw.com
                                                     joneill@pszjlaw.com
                                                     tcairns@pszjlaw.com

                                       -and-

                                       Joshua A. Sussberg, P.C.(pro hac vice admission pending)
                                       Aparna Yenamandra(pro hac vice admission pending)
                                       KIRKLAND & ELLIS LLP
                                       KIRKLAND & ELLIS INTERNATIONAL LLP
                                       601 Lexington Avenue
                                       New York, New York 10022
                                       Telephone: (212)446-4800
                                       Facsimile:    (212)446-4900

                                        -and-

                                        Anup Sathy, P.C.(pro hac vice admission pending)
                                        KIRKLAND & ELLIS LLP
                                        KIRKLAND & ELLIS INTERNATIONAL LLP
                                        300 North LaSalle Street
                                        Chicago, Illinois 60654
                                        Telephone: (312)862-2000
                                        Facsimile:     (312) 862-2200

                                        Proposed Co-Counselfor the Debtors and Debtors in
                                        Possession
Case 19-12122   Doc 16-1   Filed 09/30/19   Page 1 of 9



                     Exhibit A

                  Proposed Order
                   Case 19-12122           Doc 16-1        Filed 09/30/19        Page 2 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


 In re.                                                           ) Chapter 11

 FOREVER 21, INC., et al.,'                                       ) Case No. 19-12122(~

                                    Debtors.                      ) (Joint Administration Requested)

                                                                      Re: Docket No.

                     ORI~E~ ESTA~LI~~ING A ~ECO~ D~,TE ~QR
                NOTICE AND SELL-DOWN PROCEDURES FOR TRADING
                IN CERTAIN CLAIMS AGAINST THE DEBTORS'ESTATES


          Upon the motion (the "Motion")2 of the above-captioned debtors and debtors in possession

(collectively, the "Debtors") for entry of an order (this "Record Date Order")(a) establishing an

effective date for notification and sell-down procedures for trading in claims against the Debtors'

estates, and (b) granting related relief, all as snore fully set forth in the Motion; and upon the First

Day Declaration; and this Court having jurisdiction over this matter pursuant to 28 U.S.C. §§ 157

and 1334; and that this Court may enter a final order consistent with Article III ofthe United States

Constitution; and. this Court having found that venue of this proceeding and the Motion in this

district is proper pursuant to 28 U.S.C. §§ 1408 and 1409; and this Court having found that the

Debtors' notice ofthe Motion and opportunity for a hearing on the Motion were appropriate under

the circumstances and no other notice need be provided, as set forth herein; and this Court having

reviewed the Motion and having heard the statements in support of the relief requested therein at



1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
    number, include: Forever 21, Inc,(4795); Alameda Holdings, LLC (2379); Forever 21 International Ho]dings,
    Inc.(4904); Foreve►• 21 Logistics, LLC(1956); Forever 21 Real Estate Holdings, LLC (4224); Forever 21 Retail,
    Inc.(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location ofthe Debtors'
    service address is: 3880 N. Mission Road, Los Angeles, California 90031.

2   Capitalized terms used but not otherwise defined herein shall have the meanings ascribed to them in the Motion.
                 Case 19-12122       Doc 16-1      Filed 09/30/19     Page 3 of 9



a hearing before this Court (the "Hearing"); and this Court having determined that the legal and

factual bases set forth in the Motion and at the Hearing establish just cause for the relief granted

herein; and upon all of the proceedings hid before this Court; and after due deliberation and

sufficient cause appearing therefor, it is HEREBY ORDERED THAT:

        1.     The Motion is granted as set forth herein.

        2.     Within five(5) business days after the entry of this Record Date Order, the Debtors

shall provide notice, substantially in the form attached hereto as ~innex i, to each of the t~ebtors'

known creditors of the terms of this Record Date Order.

        3.     The Record Date Order Notice is deemed adequate and sufficient so that, if the

Court ultimately approves aSell-Down Order, claimholders that acquire claims after the

Record Date, in an amount that would entitle them to receive more than 4.5 percent of the equity

of the reorganized Debtors, may be subject to a required sell-down of any claims purchased after

the Record Date to the extent authorized by the Court after appropriate opportunity for notice and

a hearing.

        4.     Entry of this Record Date Order shall in no way be deemed a determination of any

kind that entry of a Sell-Down Order is necessary or warranted in these cases and this Court's

review of any request for entry of a Sell-Down Order shall be without regard to entry ofthis Record

Date Order.

        5.     The entry of this Record Date Order shall in no way prejudice the rights of any

party to oppose the entry of aSell-Down Order,on any grounds, and all parties' rights are expressly

preserved hereby.

        6.     The requirements set forth in this Record Date Order are in addition to the

requirements of applicable law and do not excuse compliance therewith.


                                                  2
                  Case 19-12122      Doc 16-1      Filed 09/30/19     Page 4 of 9



       7.     Notice ofthe Motion as provided therein shall be deemed good and sufficient notice

ofsuch Motion and the requirements of Bankruptcy Rule 6004(a)and the Local Rules are satisfied

by such notice.

       8.     All time periods set forth in this Record Date Order shall be calculated in

accordance with Bankruptcy Rule 9006(a).

       9.     The Debtors are authorized to take all actions necessary to effectuate the relief

granted pursuant to this Record Date Order in accordance with the IVlotion.

       10.    Notwithstanding the applicability of Bankruptcy Rule 6003 and the possible

applicability of Bankruptcy Rule 6004(h), the terms and conditions of this Order shall be

immediately effective and enforceable upon its entry.

       11.     This Court retains exclusive jurisdiction with respect to all matters arisii-~g from or

related to the implementation, interpretation, and enforcement of this Record Date Order.


 Dated:             ,2019
 Wilmington, Delaware                                 UNITED STATES BANKRUPTCY JUDGE




                                                  3
Case 19-12122   Doc 16-1   Filed 09/30/19   Page 5 of 9




                      ~nriex 1

         Proposed Record Date Order Notice
                   Case 19-12122           Doc 16-1       Filed 09/30/19         Page 6 of 9




                       IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF DELAWARE


In re:                                                                Chapter 11

FOREVER 21,INC., et al.,'                                             Case No. 19-12122 ~)

                                    Debtors.                          (Joint Administration Requested)

                                                                      Re: Docket No.

            I~tO'I'ICE ftF ~I~1~'t~~' t?iF !~N Q~t2i?~EI~ ES~I~BL,I~~Ili~~ ~i
         KECORD DATE FOR NOTICE AND SELL-DOWN PROCEDURES
     FOR TRADING IN CERTAIN CLAIMS AGAINST THE DEBTORS'ESTATES


TO: ALL ENTITIES (AS DEFINED BY SECTION 101(15) OF THE BANKRUPTCY
CODE)THAT HOLD CLAIMS AGAINST THE DEBTORS:

         PLEASE TAKE NOTICE THAT on September 29, 2019 (the "Petition Date"), the

above-captioned debtors and debtors in possession (collectively, the "Debtors") filed a petition

with the United States Bankruptcy Court for the District of Delaware (the "Court") under

chapter 11 of title 1] of the United States Code (the "Bankruptcy Code")

         PLEASE TAKE FURTHER NOTICE THAT on the Petition Date,the Debtors filed the

Debtors'Motion Seeking Entry ofan Order Establishing a Record Datefor Notice and Sell-Down

Procedures for Trading in Certain Claims Against the Debtors' Estates [Docket No. _]

(the "Motion")

         PLEASE TAKE FURTHER NOTICE THAT on                                        ,2019, the Court entered the

ONder Establishing a Record Date for Notice and Sell-Down ProceduresfoN Trading in Certain




1   The Debtors in these chapter 11 cases, along with the last four digits of each Debtor's federal tax identification
    numbej•, include: Forever 21, Inc.(4795); Alameda Holdings, LLC (2379); Forever 21 Inten~ational Holdings,
    Inc.(4904); Fo►•ever 21 Logistics, LLC(1956); Forever 21 Real Estate Holdings,LLC (4224); Forever 21 Retail,
    Inc.(7150); Innovative Brand Partners, LLC (7248); and Riley Rose, LLC (6928). The location of the Debtors'
    service address is: 3880 N. Mission Road, Los Angeles, California 90031.
                  Case 19-12122       Doc 16-1     Filed 09/30/19    Page 7 of 9




Claims Against the DebtoNs' Estates [Docket No. _](the "Record Date Order") establishing an

effective date for notice and the Sell-Down Procedures (as defined in the Motion) for trading in

claims against the Debtors' estates. The "R~cord Date" is the date the Record Date Order was

entered, namely         ,2019.

       PLEASE TAKE FURTHER NOTICE THAT pursuant to the Record Date Order,

claimholders and potential purchasers of claims against the Debtors are hereby notified that, if the

Court ultimately approves a SeII-Down Order, claimholders that acquire claims after the Record

Date in an amount that would entitle theirs to receive more than 4.5 percent of the equity of the

reorganized Debtors under the Debtors' plan of reorganization may be subject to a required

sell-down of any claims purchased after the Record Date.

       PLEASE TAKE FURTHER NOTICE THAT all persons or entities that acquired debt

claims against the Debtors after the Record Date and currently hold such claims in such an amount

that the persons or entities holding such claims would be entitled to receive more than 4.5 percent

ofthe equity ofthe reorganized Debtors under the Debtors' plan of reorganization may be required

to identify themselves to the Debtors after the Court's approval of the disclosure statement which

identifies potential recoveries for creditors.

       PLEASE TAKE FURTHER NOTICE THAT complete copies of the Motion and

Record Date Order, with additional information about the Record Date and possible Sell-Down

Order, are available via PACER on the Court's website at hops://ecf.ded.uscourts.gov for a fee, or

free    of     charge      by     accessing      the   Debtors'     restructuring     website     at

hops://cases.primeclerk.com/Forever2l.

        PLEASE TAKE FURTHER NOTICE THAT,the entry of the Record Date Order shall

in no way be deemed a determination that entry of a Sell-Down Order is necessary or warranted


                                                  2
                 Case 19-12122        Doc 16-1    Filed 09/30/19     Page 8 of 9



in these cases, the entry of the Record Date Order shall in no way prejudice the rights of any party

to oppose the entry of a Sell-Down Order, on any grounds, and all parties' rights are expressly

preserved in the Record Date Order.

       PLEASE TAKE FURTHER NOTICE THAT the requirements set forth in this notice

are in addition to the requirements of applicable law and do not excuse compliance therewith.



                           [RemaindeN ofpage intentionally left blank]
               Case 19-12122   Doc 16-1   Filed 09/30/19   Page 9 of 9




Dated:           , 2019        /s/DRAFT
Wilmington, Delaware           Laura Davis Jones(DE Bar No. 2436)
                               James E. O'Neill(DE Bar No. X042)
                               Timothy P. Cairns(DE Bar No. 4228)
                               PA~I~~JLSKI S'I'ANG ZIEHL ~i JONES LI.~'
                               919 North Market Street, 17th Floor
                               P.O. Box 8705
                               Wilmington, Delaware 19899-8705 (Courier 19801)
                               Telephone: (302)652-4100
                               Facsimile:    (302)652-4400
                               Email:        Ijones@pszjlaw.com
                                             joneill@pszjlaw.com
                                             tcairns@pszjlaw.com

                               -and-

                               Joshua A. Sussberg, P.C.(pNo hac vice admission pending)
                               Aparna Yenamandra(pro hac vice admission pending)
                               KIRKLAND & ELLIS LLP
                               I~IRKLAND & ELLIS INTEItNATION~L LLP
                               601 Lexington Avenue
                               New York, New York 10022
                               Telephone: (212)446-4800
                               Facsimile:    (212)446-4900

                               -and-

                               Anup Sathy, P.C.(pNo hac vice admission pending)
                               KIRKLAND & ELLIS LLP
                               KIRKLAND & ELLIS INTERNATIONAL LLP
                               300 North LaSalle Street
                               Chicago, Illinois 60654
                               Telephone: (312) 862-2000
                               Facsimile:     (312) 862-2200

                               Proposed Co-Counselfor the Debtors and DebtoNs in
                               Possession
